PARTNERSHIP INTEREST PURCHASE AGREEMENT


THIS PARTNERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of the 14th  day of October, 2010, by and between Florida Gaming
Centers, Inc., a Florida corporation d/b/a Miami Jai Alai (“Seller”) and West
Flagler Associates, Ltd., a Florida limited partnership (“Purchaser”).
 
RECITALS:
 
A.           Seller is engaged in the business of the operation of jai alai and
related gaming businesses, including cardroom and inter-track wagering
operations, at the Miami Jai Alai fronton and facility (the “Facility”) in
Miami, Florida, and Summer Jai Alai, a Florida general partnership (the
“Company”) owns the summer pari-mutuel permit (the “Summer Permit”) and is
authorized to conduct pari-mutuel wagering at the Facility during the summer
season from May 1st to November 30th of each year pursuant to Section 550.0745,
Florida Statutes (2010).  Seller owns the Facility and the winter pari-mutuel
permit to conduct live gaming at the Facility during the winter season (the “MJA
Permit”).  The Summer Permit operates at the Facility pursuant to an Amended and
Restated Permit Use Agreement dated as of September 30, 2010 (the “Use
Agreement”) between Seller and the Company, and the Lease Agreement dated as of
September 30, 2010 between Seller and the Company and the Memorandum of Lease
dated as of September 30, 2010 between Seller and the Company (collectively, the
“Lease Agreement”).
 
B.           Seller, Purchaser and BKCLP 2, Ltd., a Florida limited partnership
(“BKCLP 2”), entered into that certain Amended and Restated General Partnership
Agreement of Summer Jai Alai dated as of December 12, 2007 (the “Partnership
Agreement”) setting forth the parties agreements, rights and obligations with
respect to the Company.
 
C.           Seller is the owner of twenty one percent (21%) of the total issued
and outstanding partnership interests in the Company, free and clear of any
liens or encumbrances, subject only to the rights and restrictions of the
partners of the Company that are set forth in the Partnership Agreement.
 
D.           Seller desires to sell and Purchaser desires to purchase, or
designate one of its Affiliates (the “Purchaser Affiliate”) to purchase, all of
Seller’s rights, title and interests in and to the Company, including all of the
Seller’s partnership interests in the Company and any and all other rights,
title and interests that Seller may have in and to the Company, the Company’s
assets, the Company’s business and the Summer Permit (collectively, the
“Interests”), for the consideration and on the terms set forth in this
Agreement.
 
E.           Seller and Purchaser desire to make certain representations,
warranties and agreements in accordance with the transactions contemplated in
this Agreement.
 
F.           Certain terms used in this Agreement are defined in Section 6.1
hereof.
 
NOW, THEREFORE, for and in consideration of the foregoing premises and the
representations, warranties and agreements contained in this Agreement and other
good and valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, Seller and Purchaser, intending to be legally bound,
agree as follows:
 

--------------------------------------------------------------------------------


 
1.           PURCHASE AND SALE OF THE INTERESTS; CLOSING.
 
1.1           Purchase, Sale and Transfer of Interests.  Subject to the terms of
this Agreement, at the Closing, Seller will sell, transfer, assign, convey and
deliver to Purchaser or, at Purchaser’s option, to Purchaser Affiliate, all of
the Interests, including all of Seller’s partnership interests in the Company
(the “Seller’s Partnership Interests”), which partnership interests consist of
twenty one percent (21%)  of the total issued and outstanding partnership
interests in the Company (the “Partnership Interests”), free and clear of any
and all Liens (subject only to the rights and restrictions of the partners of
the Company that are set forth in the Partnership Agreement), and Purchaser or
Purchaser Affiliate will purchase the Interests from Seller.
 
1.2           Consideration for Purchase and Sale.  Subject to the terms of this
Agreement, as consideration to Seller for the sale, transfer, assignment,
conveyance and delivery of the Interests to Purchaser or Purchaser Affiliate at
Closing, Purchaser agrees to pay and/or assume, as applicable (or, at
Purchaser’s option, Purchaser Affiliate shall pay and/or assume, as applicable)
the following at the Closing:
 
(a)           Cash Consideration. Cash consideration in the amount of Two
Million Dollars ($2,000,000) (the “Cash Purchase Price”), to be paid as follows:
 
(i)           Seller and Purchaser agree that Nine Hundred Sixty Three Thousand
Dollars ($963,000) of the Cash Purchase Price (the “Retention Amount”) shall not
be delivered to Seller but shall instead be delivered by Purchaser to the Escrow
Agent, to be held in an escrow account (the “Escrow Account”) by the Escrow
Agent in accordance with the Escrow Agreement among Seller, Purchaser and the
Escrow Agent substantially in the form attached as Exhibit A, as security for
Seller’s obligations hereunder to complete the Roof Repair (as such term is
defined below) and to be disbursed by the Escrow Agent to pay and/or reimburse
Seller for Seller’s Roof Repair Costs and/or Purchaser for Purchaser’s Roof
Repair Costs (as such terms are defined below), as applicable, in accordance
with the provisions of Section 1.10 and the terms of the Escrow Agreement.
 
(ii)           Subject to the terms of this Agreement, the balance of the Cash
Purchase Price, in the amount of  One Million Thirty Seven Thousand Dollars
($1,037,000) (the “Closing Date Cash Payment”), less any Creditor Payments (as
such term is defined below) shall be delivered to Seller in accordance with
Section 1.4(b) of this Agreement.  Seller acknowledges and agrees that upon
delivery of the Retention Amount to the Escrow Agent as provided in Section
1.2(a)(i) and delivery of the Closing Date Cash Payment (less any Creditor
Payments) in accordance with Section 1.4(b), Purchaser’s obligation to pay the
Cash Purchase Price shall be deemed completed and fully satisfied.
 
(b)           Forgiveness and Assumption.
 
(i)           The forgiveness by Purchaser of (i) the principal amount that
Seller owes Purchaser under that certain Promissory Note dated as of January 31,
2005 (the “Promissory Note”) by Seller in favor of Purchaser and Calder Race
Course, Inc., a Florida corporation (“Calder”), and (ii) interest accruing
thereon to the date of the Closing (the “Purchaser Note Liabilities”); and
 
2

--------------------------------------------------------------------------------


 
(ii)           The assumption by Purchaser of (i) Seller’s obligation to pay the
principal amount that Seller owes Calder under the Promissory Note, and (ii)
interest accruing thereon to the date of the Closing (the “Assumed Note
Liabilities”).  Except with respect to the Assumed Note Liabilities, Purchaser
will not assume or acquire, by virtue of the transactions contemplated hereby,
any Liabilities or obligations of Seller.
 
1.3           Closing.  The purchase and sale of the Interests provided for in
this Agreement (the “Closing”) shall take place at the offices of Purchaser's
counsel, Gunster, Yoakley & Stewart, P.A., at 2 South Biscayne Boulevard, Suite
3400, Miami, Florida 33131, simultaneously with the execution and delivery by
the parties hereto of this Agreement, or at such other time and place as the
parties may agree in writing.  The date and time as of which the Closing
actually takes place is herein referred to as the “Closing Date”.
 
1.4           Closing Obligations.
 
(a)           At the Closing, Seller shall deliver to Purchaser or, at
Purchaser’s option, to Purchaser Affiliate:
 
 
(i)           if the Partnership Interests are represented by certificates,
partnership certificates representing the Seller’s Partnership Interests,
accompanied by executed stock power(s) in form and substance acceptable to
Purchaser, endorsed in blank by the
 
 
Seller and dated as of the Closing Date;
 
(ii)           an executed assignment of the Interests by Seller in favor of
Purchaser or, at Purchaser’s option, to Purchaser Affiliate, in the form
attached to this Agreement as Exhibit B, dated as of the Closing Date (the
“Assignment”) signed by Seller;
 
 
(iii)           an executed Escrow Agreement, signed by Seller and the Escrow
Agent dated as of the Closing Date;
 
(iv)           an officer’s certificate of Seller, signed by the President or
Vice President of Seller and dated as of the Closing Date, (a) representing and
warranting to Purchaser and/or Purchaser Affiliate, as applicable, that each of
Seller’s representations and warranties in this Agreement is accurate in all
respects as of the Closing Date as if made on the Closing Date (but only if the
Closing Date does not occur on the date of the execution and delivery of this
Agreement); and (b) certifying to Purchaser and/or Purchaser Affiliate, as
applicable, that all of the covenants, agreements and obligations that Seller is
required to perform or to comply with pursuant to this Agreement or any of the
Ancillary Agreements at or prior to the Closing (considered collectively), and
each of these covenants, agreements and obligations (considered individually),
shall have been duly performed and complied with in all material respects;
 
(v)           a secretary’s certificate of Seller, signed by the Secretary or
Assistant Secretary of Seller and dated as of the Closing Date:
 
(a)           certifying and attaching all requisite, standing and effective
resolutions or actions of Seller's board of directors and shareholders approving
the execution, delivery and performance by Seller of this Agreement, the
Ancillary Agreements and any and all other agreements, certificates and
documents that may be necessary or required in connection with the transaction
contemplated under this Agreement or the Ancillary Agreements;
 
3

--------------------------------------------------------------------------------


 
(b)           certifying and attaching all requisite, standing and effective
resolutions or actions of the Company’s partners approving the execution,
delivery and performance by the Company of the Ancillary Agreements and any and
all other agreements, certificates and documents that may be necessary or
required in connection with the transaction contemplated under the Ancillary
Agreements;
 
(c)           certifying as complete and accurate as of the Closing, attached
copies of (i) Seller’s articles of incorporation, as amended and as certified by
the Secretary of State of Florida, (ii) Seller’s bylaws and the Company’s
partnership agreement, each as amended, (iii) the Summer Permit, (iv) the MJA
Permit, (v) the Company’s Annual License to conduct pari-mutuel wagering during
the 2010 - 2011 state fiscal year (the “Summer License”), and (vi) the Closing
Balance Sheet and representing and warranting to Purchaser and/or Purchaser
Affiliate, as applicable, that the Closing Balance Sheet is true and correct as
of the Closing Date; and
 
(d)           certifying to the signatures and incumbency of the officers of
Seller authorized to execute and deliver this Agreement, the Ancillary
Agreements and any and all other agreements, certificates and documents that may
be necessary or required in connection with the transaction contemplated under
this Agreement or the Ancillary Agreements;
 
(vi)           a certificate of status of each of Seller and the Company issued
by the Secretary of State of Florida, each as of a date no earlier than five (5)
Business Days prior to the Closing Date;
 
(vii)           to the extent available, a certificate indicating payment of all
corporation or other franchise taxes by the Company, certified as of a date no
earlier than five (5) Business Days prior to the Closing Date by the appropriate
taxing Governmental Authorities;
 
(viii)                      (a) an opinion of Seller’s counsel, the law firm of
Frost Brown Todd LLC, in the form attached to this Agreement as Exhibit C-1
dated as of the Closing Date (the “Seller’s Counsel’s Opinion”); and (b) an
opinion of Seller’s Florida counsel, the law firm of Infante, Zumpano, Hudson &
Miloch, LLC, in the form attached to this Agreement as Exhibit C-2 dated as of
the Closing Date (the “Seller’s Florida Counsel’s Opinion”);
 
(ix)           executed resignation letters in form and substance acceptable to
Purchaser from each manager, officer, and director of Seller with respect to any
and all positions that such Person may hold in the Company, each effective as of
the Closing Date (collectively, the “Resignation Letters”);
 
(x)           an executed release in the form attached hereto as Exhibit D, with
appropriate insertions, signed by Seller in favor of the Company, Purchaser and
BKCLP 2, and dated as of the Closing Date (the “Seller Release”), releasing the
Company, Purchaser and BKCLP 2 from any and all Liabilities that any of them may
have to Seller as of the Closing Date (other than Liabilities to Seller under
the Use Agreement and the Lease Agreement), as more particularly described
therein;
 
4

--------------------------------------------------------------------------------


 
(xi)           executed releases, each in the form attached hereto as Exhibit E,
with appropriate insertions, signed by each manager, officer, and director of
Seller who may hold any positions in the Company, and dated as of the Closing
Date (the “Management Releases” and collectively with the Assignment, the
Assumption (as such term is defined below), the Escrow Agreement and the Seller
Release, the “Ancillary Agreements”);
 
(xii)           an affidavit (the “FIRPTA Affidavit”), signed by Seller, in the
form required by the Treasury Regulations issued pursuant to Section 1445 of the
Code; and
 
(xiii)                      such other agreements, documents, instruments or
certificates as shall be reasonably requested by Purchaser and/or Purchaser
Affiliate or their respective counsel for the purpose of (i) evidencing the
accuracy of Seller's representations and warranties, (ii) evidencing the
performance of or the compliance by Seller with any agreement, covenant or
obligation required to be performed or complied with, (iii) evidencing the
satisfaction of any condition referred to in Section 1.5(a) of this Agreement,
or (iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated under this Agreement or the Ancillary Agreements.
 
(b)           At the Closing, Purchaser shall deliver to Seller:
 
(i)           the Closing Date Cash Payment, less any and all amounts of
Creditor Payments that Purchaser may pay to the Closing Date Creditors (as such
term is defined below) pursuant to Section 1.7.  Seller hereby authorizes and
approves the payment and delivery by Purchaser of any and all Creditor Payments
to the Closing Date Creditors, and acknowledges and agrees that such Creditor
Payments shall be deducted from the amount of Closing Date Cash Payment that is
payable to Seller hereunder and payment of such Creditor Payments to the Closing
Date Creditors shall be deemed to constitute the payment, delivery and
satisfaction of that portion of the Closing Date Cash Payment that is otherwise
payable to Seller hereunder;
 
(ii)           an executed Escrow Agreement, signed by Purchaser and dated as of
the Closing Date;
 
(iii)           such other agreements, documents, instruments or certificates as
shall be reasonably requested by Seller or its counsel for the purpose of (i)
evidencing the accuracy of Purchaser's representations and warranties,
(ii) evidencing the performance of or the compliance by Purchaser with any
agreement, covenant or obligation required to be performed or complied with,
(iii) evidencing the satisfaction of any condition referred to in Section 1.5(b)
of this Agreement, (iv) evidencing Purchaser’s release of Seller from the
Purchaser Note Liabilities and the assumption of the Assumed Note Liabilities
(the “Assumption”), or (v) otherwise facilitating the consummation or
performance of any of the transactions contemplated under this Agreement or the
Ancillary Agreements.

5

--------------------------------------------------------------------------------


 
1.5           Closing Conditions.
 
(a)           Purchaser's obligation to purchase (or, at Purchaser’s option, to
cause the Purchaser Affiliate to purchase) the Interests and to take the other
actions required to be taken by Purchaser at the Closing, is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Purchaser in whole or in part):
 
(i)           All of Seller's representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually) including, without limitation, those in Section 3
hereof, shall have been accurate in all respects as of the date of this
Agreement, and shall be accurate in all respects as of the Closing Date as if
made on the Closing Date.
 
(ii)           All of the agreements, covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement or any of the
Ancillary Agreements at or prior to the Closing (considered collectively), and
each of these agreements, covenants and obligations (considered individually),
shall have been duly performed and complied with in all material respects.
 
(iii)           There shall have occurred no Material Adverse Change since June
30, 2010, nor any event or development, which individually or together with
other such events, could be reasonably expected to result in such a Material
Adverse Change, nor any material change in the right or ability of the Company
to operate (including the right and ability to own and operate the Summer Permit
and operate at the Facility) after Closing in substantially the same nature as
conducted during the 2009 - 2010 state fiscal year.
 
(iv)           The Company shall hold and own (of record and beneficially) the
Summer Permit on the Closing Date, free and clear of any Liens, other than the
rights and restrictions of the partners of the Company that are set forth in the
Partnership Agreement, the Lease Agreement, and the Use Agreement, and there
shall exist no events or circumstances as of the Closing Date that may result in
the termination, revocation or expiration of the Summer Permit.
 
(v)           Each agreement, instrument, certificate and document required to
be delivered pursuant to Section 1.4(a) shall have been delivered, and each of
the other agreements, covenants and obligations in Sections 1.6(a), 1.7, 1.8 and
1.9 shall have been performed and complied with in all respects.  Each of
Seller’s Filings shall have been made.  Each of Seller’s Required Consents shall
have been obtained by Seller and shall be in full force and effect.
 
(vi)           There shall not have been commenced or, to the knowledge of any
party hereto, threatened against Purchaser, Purchaser Affiliate or against any
Person affiliated with Purchaser, any Proceeding (a) involving any challenge to,
or seeking damages or other relief in connection with, any of the transactions
contemplated under this Agreement or any of the Ancillary Agreements, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the transactions contemplated under this
Agreement or any of the Ancillary Agreements.
 
6

--------------------------------------------------------------------------------


 
(vii)           There shall not have been commenced or, to the knowledge of any
party hereto, threatened against the Company, Seller, Purchaser, Purchaser
Affiliate or BKCLP 2, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, that certain Petition for
Declaratory Statement which was filed by Purchaser with the Division on
September 10, 2010 (the “Petition”), or (b) that seeks to revoke, withdraw,
suspend, cancel, terminate, or modify the Summer Permit, the MJA Permit or the
Summer License.
 
(viii)          There shall not have been made or, to the knowledge of any party
hereto, threatened by any Person any claim asserting that such Person (a) is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any Interests, any Partnership Interests, or any other
voting, equity, or ownership interest in, the Company (other than BKCLP 2 with
respect to the twenty seven percent (27%) Partnership Interest that it currently
owns), or (b) is entitled to all or any portion of the consideration hereunder.
 
(ix)           Neither the consummation nor the performance of any of the
transactions contemplated under this Agreement or any of the Ancillary
Agreements will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Purchaser, Purchaser Affiliate, the Company or any Person
affiliated with Purchaser or the Company to suffer any material adverse
consequence under, (a) any applicable Law or Order, or (b) any Law or Order that
has been published, introduced, or otherwise proposed by or before any
Governmental Authority.
 
(x)           As of the Closing, there shall not be in effect any Law or any
injunction or other Order that prohibits the sale of the Interests by Seller to
Purchaser (or Purchaser Affiliate) or the purchase of the Interests by Purchaser
(or Purchaser Affiliate) from Seller that has been adopted or issued, or has
otherwise become effective, since the date of this Agreement.
 
(xi)           As of the Closing, the Company shall have no Liabilities.
 
(xii)           Purchaser shall have received from Seller a consolidated balance
sheet of the Company dated as of the Closing Date which shall be prepared in
accordance with generally accepted accounting procedures consistently applied
(the "Closing Balance Sheet"), which Closing Balance Sheet shall be satisfactory
to Purchaser in all respects, and which Closing Balance Sheet shall not show any
Liabilities, other than any Stated Liabilities, all of which shall be paid and
satisfied by Seller prior to the Closing.
 
(b)           Seller's obligation to sell and transfer the Interests and to take
the other actions required to be taken by Seller at the Closing, is subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by Seller in whole or in part):
 
(i)           All of Purchaser's representations and warranties in this
Agreement (considered collectively), and each of these representations and
warranties (considered individually), shall have been accurate in all respects
as of the date of this Agreement and shall be accurate in all respects as of the
Closing Date as if made on the Closing Date.
 
7

--------------------------------------------------------------------------------


 
(ii)           Each agreement, instrument, certificate and document required to
be delivered pursuant to Section 1.4(b) shall have been delivered, and each of
the other agreements, covenants and obligations in Section 1.6(b) shall have
been performed and complied with in all respects.
 
(iii)           As of the Closing, there shall not be in effect any Law or any
injunction or other Order that prohibits the sale of the Interests by Seller to
Purchaser or the purchase of the Interests by Purchaser from Seller that has
been adopted or issued, or has otherwise become effective, since the date of
this Agreement.
 
(iv)           There shall not have been commenced or, to the knowledge of any
party hereto, threatened against Seller, or against any Person affiliated with
Seller, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, any of the transactions contemplated under this
Agreement or any of the Ancillary Agreements, or (b) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of the
transactions contemplated under this Agreement or any of the Ancillary
Agreements.
 
1.6           Consents and Approvals.
 
(a)           Seller will promptly make any and all filings and registrations
(collectively, the “Seller’s Filings”) required by applicable Law or Order to be
made by it in order to consummate the transactions contemplated under this
Agreement and the Ancillary Agreements and Seller will use its commercially
reasonable efforts to obtain all consents, waivers and approvals (collectively
“Seller’s Required Consents”) required under applicable Law, Order or Contract
in order to consummate the transactions contemplated under this Agreement and
the Ancillary Agreements, including any waiver by BKCLP 2 that may be required
with respect to any notification rights that it may have under the Partnership
Agreement in order to consummate the purchase and sale of the Interests and the
other transactions under this Agreement in less than Forty Five (45) days, and
any consents or approvals that BKCLP 2 may need to provide with respect to the
execution, delivery and performance by the Company of any of the Ancillary
Agreements to which it is listed as a party. Seller will cooperate with
Purchaser with respect to all of Purchaser’s Filings.
 
(b)           Purchaser will promptly make all filings and registrations
(collectively, the “Purchaser’s Filings”) required by applicable Law or Order to
be made by it in order to consummate the transactions contemplated under this
Agreement and the Ancillary Agreements. Purchaser will (i) cooperate with Seller
with respect to all of Seller’s Filings; and (ii) cooperate with Seller in
obtaining all of Seller’s Required Consents; provided that this Agreement will
not require Purchaser to dispose of or make any change in any portion of its
business or to incur any other burden to obtain any of Seller’s Required
Consents.
 
8

--------------------------------------------------------------------------------


 
1.7           Liabilities at Closing; Discharge.  The Closing Balance Sheet
shall not show any Liabilities other than the Stated Liabilities.   Prior to the
Closing, Seller shall (or shall cause the Company to) request and deliver to the
Company, payoff and estoppel letters from the holders of any Indebtedness of the
Company (the “Closing Date Creditors”), which letters will be delivered by the
Company to Purchaser, and shall contain payoff amounts, per diem interest, wire
transfer instructions and an agreement to deliver to the Company, upon full
payment or release of any such Indebtedness, UCC-3 termination statements,
satisfactions of mortgage or other appropriate releases and any original
promissory notes or other evidences of Indebtedness marked canceled.  On or
prior to the Closing, Seller shall pay to any and all Closing Date Creditors,
including any and all holders of Liens on any Assets, the amount (the “Creditor
Payments”) of any and all Indebtedness and Liabilities of the Company as of the
Closing Date, including all Stated Liabilities, so that (i) such Indebtedness is
fully paid, satisfied and discharged prior to the Closing, and (ii) any and all
Liens of such Closing Date Creditors on such Assets, as set forth in the
Estoppels, are fully released and satisfied.  Any and all Indebtedness of the
Company that is due or owing to Seller as of the Closing Date shall be fully
released and satisfied upon execution of the Seller Release at the Closing.  At
Purchaser’s option, Purchaser shall have the right to deduct from the Closing
Date Cash Payment, any amount of the Creditor Payments and pay such Creditor
Payments to the applicable Closing Date Creditors on behalf of Seller.
 
1.8           Bank Accounts and Other Accounts.  At or prior to the Closing,
Seller shall (and shall cause the Company to take all such action that may be
necessary or desirable in order to close, as of the Closing Date, any and all
checking, savings and other accounts of the Company at any all of the Company’s
banks, brokerage firms and other depository institutions, except for those
accounts that are expressly agreed to by Purchaser to remain active (the “Active
Accounts”).  Purchaser shall cooperate with Seller by taking all such
partnership action that may be necessary or desirable in Purchaser’s capacity as
a partner of the Company in order for Seller to close such accounts (other than
any Active Accounts).  Seller shall (and shall cause Company) to procure and
complete from the applicable banks, brokerage firms and other depository
institutions such documents (including signature cards and corporate
resolutions) that are necessary to add or remove signatories to and from the
Active Accounts, and deliver such completed documents to Purchaser at the
Closing.  Seller shall cooperate with Purchaser to enable Purchaser to add its
representatives as signatories on the Active Accounts effective as of the
Closing Date.
 
1.9           Company Records.  On or prior to the Closing, Seller shall deliver
to Purchaser all copies of all Tax Returns, bank account statements, accounting
records and notes, corporate records and any other books and records and related
materials of the Company.

9

--------------------------------------------------------------------------------


 
1.10           Roof Repair. Commencing promptly after the Closing Date, Seller
shall, at Seller’s sole cost and expense (“Seller’s Roof Repair Costs”),
diligently repair and/or replace, as appropriate, in a good and workmanlike
manner and in accordance with all applicable Laws, rules and regulations, the
roof at the Facility (the “Roof”) so that Seller can properly conduct jai alai
operations at the Facility, including pursuant to the Use Agreement (the “Roof
Repair”).  Seller’s Roof Repair Costs may be paid from the Retention Amount in
escrow in accordance with the terms hereof and the Escrow Agreement.  In the
event that no funds remain in escrow to pay any part of Seller’s Roof Repair
Costs, then Seller shall remain responsible to diligently complete the Roof
Repair and shall remain solely responsible for Seller’s Roof Repair
Costs.  Seller shall conduct the Roof Repair pursuant to that certain agreement
dated as of September 24, 2010 (the “Roof Repair Contract”) between Seller and
Florida Lemark Corporation (such repair company, or such other roof repair
company that is approved in writing by Purchaser, is referred to herein as the
“Roof Repair Company”).  Seller shall be responsible for the costs to obtain all
permits, licenses and approvals necessary to perform and complete the Roof
Repair.  Purchaser shall have the right to reasonably monitor the Roof Repair,
including without limitation, the right to observe the repair work.  Upon
completion of the Roof Repair, or at such time that the Roof Repair Company
presents invoices for payment with respect to the Roof Repair starting from the
commencement of the Roof Repair, (i) Seller shall submit invoices of the Roof
Repair Company to Purchaser, and (ii) Seller shall have the right to request the
Escrow Agent for payment or reimbursement of Seller’s Roof Repair Costs
represented by such invoice(s) by providing a notice to Escrow Agent and
Purchaser, which notice shall set forth (a) the amount sought to be released to
pay or reimburse against such invoice(s)(which shall not exceed the amount of
the invoice(s)), and (b) the basis of such request, making specific reference to
this Section 1.10 and including such invoices together with  description or
reports of the repairs and/or replacement conducted to the dates
thereof.  Escrow Agent shall, subject to the terms, conditions, procedures and
limitations of the Escrow Agreement, release funds to Seller in the amount of
such invoice(s) in payment of Seller’s Roof Repair Costs.  Seller shall promptly
pay over to the Roof Repair Company any and all payments that Seller receives
from the Escrow Agent with respect to such invoice(s).  In any event, Seller
shall complete the Roof Repair by December 31, 2010 (the “Roof Repair
Deadline”).  The Roof Repair shall be considered complete at such time as the
applicable Governmental Authority that has the authority to issue a building
permit for the Roof Repair completes all required inspections and approves the
Roof Repair.  In the event that the Roof or any part thereof is not fully
repaired and/or replaced, as appropriate, by the Roof Repair Deadline in
accordance with all applicable Laws, rules and regulations, then Purchaser shall
have the right (but not the obligation), without limiting any other rights or
remedies that Purchaser may have under this Agreement, the Lease Agreement, the
Use Agreement or under applicable law, to (i) cause any Roof Repair Company to
repair and/or replace, as appropriate, the Roof or any part thereof, and (ii)
from time to time, setoff against any amounts payable by Purchaser to Seller
and/or against the Retention Amount held under the Escrow Agreement, any and all
charges, fees, costs and expenses (including any permitting fees and costs)
incurred or required by Purchaser to cause any Roof Repair Company to repair
and/or replace, as appropriate, the Roof or any part thereof (“Purchaser’s Roof
Repair Costs”).  Purchaser shall give written notice to Seller and Escrow Agent
of any claim for Purchaser’s Roof Repair Costs hereunder, which notice shall set
forth the amount of Purchaser’s Roof Repair Costs.  Escrow Agent shall, subject
to the terms, conditions, procedures and limitations of the Escrow Agreement,
release funds to Purchaser in payment of Purchaser’s Roof Repair
Costs.  Notwithstanding anything contained in the Agreement, the Lease
Agreement, the Use Agreement or the Escrow Agreement to the contrary, any
request for payment or set-off with respect to any Purchaser Roof Repair Costs
shall not be subject to contest or other conditions under the Agreement, the
Lease Agreement, the Use Agreement or the Escrow Agreement, and shall be
effected (and the Retention Amount thereof shall be released to Purchaser)
within five (5) days from the date such written notice is delivered to Seller
and/or the Escrow Agent.  Without limiting any other rights or remedies
available to Purchaser, Purchaser shall have the right to set-off against any
amounts that may be due or payable under the Lease Agreement or the Use
Agreement and any other amount due or payable by Purchaser, any claim Purchaser
may have against Seller in the event that Seller fails to timely complete the
roof Repair or otherwise breaches or fails to perform or satisfy any of its
obligations or liabilities under this Section 1.10, including without limitation
breaches of the standard of care and repair set forth herein.
 
10

--------------------------------------------------------------------------------


 
1.11           Post Closing Due Diligence. In addition to the due diligence
described in Paragraph 5 of the Letter of Intent, Purchaser and its
Representative shall have the non-exclusive right, at its sole cost and expense,
to continue to conduct due diligence of Miami Jai Alai, including the Facility
and the MJA Permit, and Seller after the Closing, including commissioning and/or
conducting architectural and engineering studies, in order to determine the cost
and feasibility of converting the Facility into a licensed slot machine facility
(the “Post-Closing Diligence”).  The goal of the parties is to conclude the
Post-Closing Diligence by January 1, 2011.  Subject to the sale by Seller of the
Fort Pierce Jai Alai facility and subject to the results of the Post-Closing
Diligence, Seller and Purchaser will, as soon as practicable after the Closing,
commence and pursue non-exclusive discussions to structure a transaction for the
financing, management and/or operation of the slot machine facility at Miami Jai
Alai, including the MJA Permit and the Facility, by Purchaser or its
Affiliate(s) or the purchase of Miami Jai Alai, including, without limitation,
the MJA Permit and the Facility, by Purchaser or its Affiliate(s).  The parties
hereto acknowledge and agree that this provision shall not be deemed to
constitute an obligation on the part of either of the parties hereto to enter
into or consummate (or cause either party to enter into or consummate, as
applicable) any transaction on any particular terms or within any particular
time period, and, until and unless the parties agree to the terms of and enter
into a mutually acceptable definitive agreement regarding such transaction,
neither parties shall have any right to cause the other party to enter into or
consummate any such transaction.
 
1.12           Further Assurances; Post-Closing Cooperation.
 
(a)           Subject to the terms and conditions of this Agreement, at any time
or from time to time after the Closing, at Purchaser’s and/or the Company’s
request and without further consideration, Seller shall execute and deliver to
Purchaser such other instruments of sale, transfer, conveyance, assignment and
confirmation, provide such materials and information and take such other actions
as Purchaser and/or the Company may reasonably deem necessary or desirable in
order to effectively transfer, convey and assign to Purchaser, or, at
Purchaser’s option, Purchaser Affiliate, and to confirm Purchaser’s, or, at
Purchaser’s option, Purchaser Affiliate’s title to, all of the Interests, and,
to the full extent permitted by applicable Law, to put Purchaser or, at
Purchaser’s option, Purchaser Affiliate, in actual possession and operating
control of the Company and to assist Purchaser and Purchaser Affiliate in
exercising all rights with respect thereto, and otherwise to fulfill Seller’s
obligations under this Agreement and the Ancillary Agreements.
 
(b)           In the event that any party hereto collects or receives, after the
Closing, funds belonging to any other party, the party receiving same shall
promptly deliver the amounts to the party entitled thereto, and the parties will
cooperate to minimize any such misdirected funds.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE SELLER.
 
2.1           Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser and Purchaser Affiliate as follows:
 
(a)           The Company has been conducted as a single purpose entity, has
entered into no Contracts other than the Use Agreement and the Lease Agreement,
does not own any real property, has no employees and has no Liabilities,
Indebtedness or obligations of any nature (whether known or unknown, accrued,
absolute, contingent or otherwise and whether or not required to be reflected in
the Company’s financial statements in accordance with generally accepted
accounting principles) other than the Stated Liabilities.

11

--------------------------------------------------------------------------------


 
(b)           The Company has good and marketable title to and is the record and
beneficial owner of the Summer Permit and the other Assets described on Schedule
2.1(b) subject to no Liens other than, with respect to the Summer Permit, the
rights and restrictions of the partners of the Company that are set forth in the
Partnership Agreement, the Lease Agreement, and the Use Agreement.
 
(c)           Except as set forth on Schedule 2.1(c), Seller has good and
marketable title to and is the record and beneficial owner of the MJA Permit and
the Facility, subject to no Liens, other than, with respect to the Facility,
Liens which individually or in the aggregate with other such Liens do not
materially impair the conduct of the business at Miami Jai Alai or the ability
of Seller to perform a “full schedule of live racing or games” under the Summer
Permit and the MJA Permit at the Facility.
 
(d)           Seller is a corporation duly organized, validly existing, and in
good standing under the Laws of the State of Florida, with full power and
authority to conduct its business as it is now being conducted and to own or use
the MJA Permit, the Facility and the other properties and assets that it
purports to own or use.  Seller is duly qualified or licensed to conduct
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary.
 
(e)           The Company is a general partnership duly organized, validly
existing, and in good standing under the Laws of the State of Florida, with full
power and authority to conduct its business as it is now being conducted and to
own or use the Summer Permit, and the other properties and assets that it
purports to own or use.  The Company is duly qualified or licensed to conduct
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary.
 
(f)           Seller has the power and authority to execute and deliver this
Agreement and each Ancillary Agreement to which it is a party, to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.
 
(g)           Upon the execution and delivery by Seller of this Agreement and
the Ancillary Agreements, this Agreement and Ancillary Agreements will
constitute the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with their terms.
 
(h)           The Company does not own, directly or indirectly, any outstanding
voting securities of or other interests in, or control, any other corporation,
partnership, joint venture or other business entity.

12

--------------------------------------------------------------------------------


 
(i)           Seller is the legal and record beneficial owner of the Interests,
including the Seller’s Partnership Interests, with good and marketable title to
such Interests and free and clear of all Liens whatsoever (subject only to the
rights and restrictions of the partners of the Company that are set forth in the
Partnership Agreement).  Seller is the legal and record beneficial owner of the
Seller’s Partnership Interests, which constitute twenty one percent (21%) of the
total issued and outstanding Partnership Interests.  The Seller’s Partnership
Interests (i) have been duly authorized and validly issued and are fully paid
and nonassessable, (ii) were issued in compliance with all applicable state and
federal securities laws, (iii) were not issued in violation of any preemptive
rights or rights of first refusal, rights of first offer or other similar
rights, restrictions or Liens created by statute, or any Contract rights or
restrictions, and (iv) are not subject to preemptive rights, rights of first
refusal, rights of first offer or other similar rights, restrictions or Liens
created by statute, or any Contract to which the Company or Seller may be bound,
other than the rights and restrictions of the partners of the Company that are
set forth in the Partnership Agreement.  Seller has not transferred or granted
to any Person, and no other Person has (other than Purchaser pursuant to this
Agreement), any option, warrant, right, agreement or commitment of any kind to
acquire the Interests, including the Seller’s Partnership Interests, or any part
thereof. There are no proxies, voting rights or other agreements or
understandings with respect to the voting of the Seller’s Partnership Interests,
other than those that are set forth in the Partnership Agreement.  Upon the
occurrence of the Closing, Purchaser (or, at Purchaser’s option, Purchaser
Affiliate) will own the Interests, including the Seller’s Partnership Interests,
free and clear of any and all Liens whatsoever (subject only to the rights and
restrictions of the partners of the Company that are set forth in the
Partnership Agreement). No preemptive rights or rights of first refusal arise by
virtue of or in connection with the transactions contemplated hereby.
 
(j)            Seller has not granted or issued to any Person, nor has Seller
taken any action to grant or issue to any Person, (i) any partnership interests,
equity securities or other voting securities of the Company, (ii) any securities
of the Company convertible into or exchangeable for partnership interests,
equity securities or voting securities of or interest in the Company, or (iii)
any options, warrants, subscription rights or other rights, agreements or
commitments of any kind to acquire from the Company, or that could require or
obligate the Company to issue or sell, any partnership interests, equity
securities, voting securities or securities convertible into or exchangeable for
any security of or interest in the Company.
 
(k)           The execution and delivery by Seller of this Agreement and the
Ancillary Agreements do not, and the consummation of the transactions
contemplated thereby will not, conflict with or result in a violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation under
(i) any provision of the Company’s partnership agreement, as amended to date, or
other organizational documents, as applicable, (ii) any provision of Seller’s
articles of incorporation, bylaws or organizational documents, (iii) any loan or
credit Contract, note, mortgage, indenture, lease or other material Contract to
which Seller or the Company is a party, or (iv) any instrument, permit, license,
judgment, Order, decree, statute, Law, ordinance, rule or regulation applicable
to Seller or the Company or their respective properties or Assets.
 
(l)           Except for the notice to the Division that is required under
Florida Statutes Section 550.054(12) regarding the consummation of the purchase
and sale of the Interests by Seller and Purchaser hereunder, the execution,
delivery and performance by Seller of this Agreement and/or the Ancillary
Agreements and the consummation of the purchase and sale of the Interests by
Seller and/or the consummation of the other transactions contemplated under this
Agreement and/or the Ancillary Agreements require no consent, approval, Order or
authorization of, action by or in respect of, or registration or filing with,
any Governmental Authority.
 
13

--------------------------------------------------------------------------------


 
(m)           Except for the notice to the Division that is required under
Florida Statutes Section 550.054(12) regarding the consummation of the purchase
and sale of the Interests by Seller and Purchaser hereunder, the execution,
delivery and performance by the Company of any of the Ancillary Agreements and
the consummation of the transactions contemplated under the Ancillary Agreements
require no consent, approval, Order or authorization of, action by or in respect
of, or registration or filing with, any Governmental Authority.
 
(n)           The execution, delivery and performance of this Agreement and/or
any of the Ancillary Agreements and the consummation of the purchase and sale of
the Interests and/or the other transactions contemplated under this Agreement
and/or the Ancillary Agreements will not result in the creation of any claims,
Liens, charges, encumbrances, Indebtedness, security interests or other
restrictions whatsoever upon the Interests, the Summer Permit, the MJA Permit or
any other Asset of the Company or Seller.
 
(o)           Except as set forth in Schedule 2.1(o), there are no
investigations, actions, suits or other Proceedings pending or, to Seller’s
knowledge, threatened against the Company or Seller or against any officer,
director, manager or partner thereof (in such capacity) and, to Seller’s
knowledge, no event has occurred or circumstance exists that would reasonably be
expected to give rise to or serve as a basis for the commencement of any action,
suit or proceeding against the Company, Seller or any Assets or property thereof
(including the Summer Permit and the MJA Permit), or against any officer,
director, manager or partner thereof (in such capacity).  None of the Company,
Seller nor, to Seller’s knowledge, any of their respective officers, directors,
managers or partners (in such capacity) has received written or oral notice from
any Governmental Authority that it is the target of any investigation or
Proceeding by any Governmental Authority, nor is any such investigation or
Proceeding pending.
 
(p)           Except as set forth in Schedule 2.1(p), neither Seller nor, to
Seller’s knowledge, the Company has (i) made a general assignment for the
benefit of its creditors, (ii) admitted in writing its inability to pay its
debts as they mature, (iii) had an attachment, execution or other judicial
seizure of any property interest which remains in effect or (iv) taken, failed
to take or submitted to any action indicating a general inability to meet its
financial obligations as they accrue.  There is not pending any Proceeding
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
recomposition of Seller, the Seller’s parent company or the Company or any of
their Indebtedness under any Law relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking appointment of a receiver, trustee,
custodian or other similar official for any of them or any of their respective
shareholders or principals for all or any substantial part of their respective
property or assets.
 
(q)           Seller has delivered to Purchaser (i) a balance sheet of the
Company as at December 31, 2009 (including the notes thereto, the “2009 Balance
Sheet”), and the related statements of income, changes in partners’ equity, and
cash flow for the fiscal year then ended, together with the report thereon of
King & Company, PSC, independent certified public accountants, including the
notes thereto, and (ii) an unaudited balance sheet of the Company as at
September 30, 2010 (the “Interim Balance Sheet”) and the related unaudited
statements of income, changes in partners’ equity, and cash flow for the nine
(9) months then ended, including the notes thereto.  Such financial statements
and notes fairly present the financial condition and the results of operations,
changes in partners’ equity and cash flow of the Company as at the respective
dates of and for the periods referred to in such financial statements, all in
accordance with generally accepted accounting principles consistently
applied.  The financial statements referred to in this Section 2.1(q) reflect
the consistent application of such accounting principles throughout the periods
involved.  No financial statements of any Person are required by generally
accepted accounting principles to be included in the financial statements of the
Company.
 
14

--------------------------------------------------------------------------------


 
(r)           Seller has delivered to Purchaser Seller’s Annual Report Pursuant
to the Uniform Reporting System Prescribed for Pari-Mutuel Permit Holders,
including a balance sheet of Seller as at December 31, 2009 and the related
statements of income, changes in partners’ equity, and cash flow for the fiscal
year then ended, together with the report thereon of King & Company, PSC,
independent certified public accountants, including the notes thereto.  Such
financial statements and notes fairly present the financial condition and the
results of operations, changes in partners’ equity and cash flow of Seller as at
the date of and for the periods referred to in such financial statements, all in
accordance with generally accepted accounting principles consistently
applied.  The financial statements referred to in this Section 2.1(q) reflect
the consistent application of such accounting principles throughout the periods
involved.  No financial statements of any Person are required by generally
accepted accounting principles to be included in the financial statements of
Seller.
 
(s)           The books of account, minute books, and other records of the
Company are complete and correct in all material respects and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.  To Seller’s knowledge,
the minute books of the Company contain accurate and complete records of all
meetings held of, and partnership action taken by, the Company's partners and,
to Seller’s knowledge, no meeting of any such partners has been held for which
minutes have not been prepared and are not contained in such minute books.  At
the Closing, all of those books and records will be delivered to Purchaser.
 
(t)           The Assets are sufficient to enable the Company to conduct jai
alai performances and perform a “full schedule of live racing or games” under
the Summer Permit at the Facility after the Closing.
 
(u)           Except as set forth in Schedule 2.1(u), the Seller’s assets that
Seller currently owns are sufficient enable Seller to conduct jai alai
performances and perform a “full schedule of live racing or games” under each of
the MJA Permit and the Summer Permit at the Facility after the Closing.
 
(v)           The Company does not have any Liabilities of any nature except for
the Liabilities reflected or reserved against in the 2009 Balance Sheet and
current Liabilities incurred in the ordinary course of business consistent with
the past practices since the date of the 2009 Balance Sheet thereof.
 
15

--------------------------------------------------------------------------------


 
(w)           Except as set forth in Schedule 2.1(w), since the date of the 2009
Balance Sheet, there has not been any change, event or effect that is materially
adverse to (i) the business, operations, properties, assets, prospects, or
condition of the Company or the Seller, as applicable, or any Asset, the Summer
Permit, the MJA Permit, the Liabilities or the Stated Liabilities, or (ii) the
ability of Seller to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement (“Material Adverse
Change”), and no event has occurred or circumstance exists that may result in
such a Material Adverse Change.
 
(x)
 
(i)           Each of the Company and Seller is, and at all times since December
31, 2009, has been, in material compliance with each Law that is or was
applicable to it or to the conduct or operation of its business or the ownership
or use of any of its assets.
 
(ii)           No event has occurred or, to Seller’s knowledge, circumstance
exists that (with or without notice or lapse of time) (A) may constitute or
result in a violation by the Company or Seller of, or a failure on the part of
the Company or Seller to comply with, any Law, or (B) may give rise to any
obligation on the part of the Company or Seller to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.
 
(iii)           Neither Seller nor the Company has received, at any time since
December 31, 2009, any notice or other communication (whether oral or written)
from any Governmental Authority or any other Person regarding (A) any actual,
alleged, possible, or potential violation of, or failure to comply with, any
Law which has had or may result in, individually or in the aggregate, a Material
Adverse Change, or (B) any actual, alleged, possible, or potential obligation on
the part of the Company or the Owner to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature, which has had or may result
in, individually or in the aggregate, a Material Adverse Change.
 
(y)           Schedule 2.1(y) contains a complete and accurate list of each
license, authorization and permit that is held by the Company or that relates to
the business of, or to any of the assets owned or used by, the Company,
including the Summer Permit.  The Summer Permit and each other  license,
authorization and permit listed or required to be listed in Schedule 2.1(y) is
active, valid and in full force and effect.  Except as set forth in Schedule
2.1(y):
 
(i)           the Company is, and at all times since July 1, 2007, has been, in
full compliance with all of the terms and requirements of the Summer Permit and
each other  license, authorization and permit identified or required to be
identified in Schedule 2.1(y), and each such license, authorization and permit
(including the Summer Permit) is not subject to the satisfaction of any
condition that has not been satisfied or waived;
 
(ii)           no event has occurred or, to Seller’s knowledge, circumstance
exists that may (with or without notice or lapse of time) (A) constitute or
result directly or indirectly in a violation of or a failure to comply with any
term or requirement of the Summer Permit or any other license, authorization and
permit listed or required to be listed in Schedule 2.1(y), or (B) result
directly or indirectly in the revocation, withdrawal, suspension, cancellation,
or termination of, or any modification to, the Summer Permit or any other
license, authorization and permit listed or required to be listed in Schedule
2.1(y);
 
16

--------------------------------------------------------------------------------


 
(iii)           neither Seller nor the Company has received, at any time since
July 1, 2007, any notice or other communication (whether oral or written) from
any Governmental Authority or any other Person regarding (A) any actual,
alleged, possible, or potential violation of or failure to comply with any term
or requirement of the Summer Permit or any other license, authorization or
permit listed or required to be listed in Schedule 2.1(y) which has had or may
result in, individually or in the aggregate, a Material Adverse Change, or (B)
any actual, proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to the Summer Permit or any
license, authorization or permit;
 
(iv)           no Proceeding is pending or, to Seller’s knowledge, threatened
against the Company or Seller that seeks to revoke, withdraw, suspend, cancel,
terminate, or modify the Summer Permit or the Summer License;
 
(v)           all reports, registrations, applications, filings and fees
required to have been delivered, registered, filed or paid under applicable Law
with respect the Summer Permit and the other licenses, authorizations and
permits listed or required to be listed in Schedule 2.1(y), including all
reports, registrations, applications, filings and fees required to have been
delivered, registered, filed or paid for the maintenance, continuation and
renewal of the Summer Permit and the other licenses, authorizations and permits
listed or required to be listed in Schedule 2.1(y) have been duly delivered,
registered, filed and paid on a timely basis with the Division and all other
appropriate Governmental Authorities, and all other reports, registrations,
applications, filings and payments required to have been made with respect to
the Summer Permit and such licenses, authorizations and permits have been duly
delivered, registered, filed and paid on a timely basis with the Division and
all other appropriate Governmental Authorities;
 
(vi)           Seller and the Company have conducted a “full schedule of live
racing or games” (as such term is defined in Section 550.002(11), Florida
Statutes) under the Summer Permit during each of the 2007-2008, 2008-2009, and
2009-2010 state fiscal years; and
 
(vii)           the Summer Permit and the other licenses, authorizations and
permits listed in Schedule 2.1(y) collectively constitute all of the licenses,
authorizations and permits necessary to permit the Company to lawfully conduct
and operate its business in the manner it currently conducts and operates such
business and to permit the Company to own and use its assets in the manner in
which it currently owns and uses such assets.
 
(z)           Schedule 2.1(z) contains a complete and accurate list of each
license, authorization and permit that is held by Seller or that otherwise
relates to the business of, or to any of the assets owned or used by, Seller,
including the MJA Permit.  The MJA Permit and each other  license, authorization
and permit listed or required to be listed in Schedule 2.1(z) is valid and in
full force and effect.  Except as set forth in Schedule 2.1(z):
 
(i)           Seller is, and at all times since July 1, 2007, has been, in full
compliance with all of the terms and requirements of the MJA Permit and each
other  license, authorization and permit identified or required to be identified
in Schedule 2.1(z), and each such license, authorization and permit (including
the MJA Permit) is not subject to the satisfaction of any condition that has not
been satisfied or waived;
 
17

--------------------------------------------------------------------------------


 
(ii)           no event has occurred or, to Seller’s knowledge, circumstance
exists that may (with or without notice or lapse of time) (A) constitute or
result directly or indirectly in a violation of or a failure to comply with any
term or requirement of the MJA Permit or any other license, authorization and
permit listed or required to be listed in Schedule 2.1(z) which has had or may
result in, individually or in the aggregate, a Material Adverse Change, or (B)
result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, the MJA Permit or any
other license, authorization and permit listed or required to be listed in
Schedule 2.1(z);
 
(iii)           Seller has not received, at any time since July 1, 2007, any
notice or other communication (whether oral or written) from any Governmental
Authority or any other Person regarding (A) any actual, alleged, possible, or
potential violation of or failure to comply with any term or requirement of the
MJA Permit or any other license, authorization or permit, or (B) any actual,
proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to the MJA Permit or any license,
authorization or permit;
 
(iv)           no Proceeding is pending or, to Seller’s knowledge, threatened
against Seller that seeks to revoke, withdraw, suspend, cancel, terminate, or
modify the MJA Permit;
 
(v)           all reports, registrations, applications, filings and fees
required to have been delivered, registered, filed or paid under applicable Law
with respect the MJA Permit and the other licenses, authorizations and permits
listed or required to be listed in Schedule 2.1(z), including all reports,
registrations, applications, filings and fees required to have been delivered,
registered, filed or paid for the maintenance, continuation and renewal of the
MJA Permit and the other licenses, authorizations and permits listed or required
to be listed in Schedule 2.1(z) have been duly delivered, registered, filed and
paid on a timely basis with the Division and all other appropriate Governmental
Authorities, and all other reports, registrations, applications, filings and
payments required to have been made with respect to the MJA Permit and such
licenses, authorizations and permits have been duly delivered, registered, filed
and paid on a timely basis with the Division and all other appropriate
Governmental Authorities;
 
(vi)           Seller has conducted a “full schedule of live racing or games”
(as such term is defined in Section 550.002(11), Florida Statutes) under the MJA
Permit during each of the 2007-2008, 2008-2009, and 2009-2010 state fiscal
years;
 
(vii)           the MJA Permit and the other licenses, authorizations and
permits listed in Schedule 2.1(z) collectively constitute all of the licenses,
authorizations and permits necessary to permit Seller to lawfully conduct and
operate its business in the manner it currently conducts and operates such
business and to permit Seller to own and use its assets in the manner in which
it currently owns and uses such assets.
 
18

--------------------------------------------------------------------------------


 
(aa)           Schedule 2.1(aa) contains a complete and accurate list, and
Seller has delivered to Purchaser true and complete copies, of each Contract (a)
under which the Company has or may acquire any rights, (b) under which the
Company has or may become subject to any obligation or Liability, (c) by which
the Company or any of the assets owned or used by it is or may become bound, or
(d) under which Seller operates or conducts (or which is required for Seller to
operate or conduct) jai alai performances under the Summer Permit at the
Facility.  Except as set forth in Schedule 2.1(aa):
 
(i)           neither Seller nor any Affiliate of Seller has nor may acquire any
rights under, and neither Seller nor any Affiliate of Seller has nor may become
subject to any Liability under, any Contract that relates to the business of, or
any of the assets owned or used by, the Company, other than the Use Agreement
and the Lease Agreement, in each case, in Seller’s capacity as a contract party
to each such Contract;
 
(ii)           each Contract identified or required to be identified in Schedule
2.1(z) is in full force and effect and is valid and enforceable in accordance
with its terms;
 
(iii)           the Company and Seller, as applicable, are, and at all times
since December 31, 2009, have been, in material compliance with all applicable
terms and requirements of each Contract identified or required to be identified
in Schedule 2.1(aa);
 
(iv)           each other Person that has or had any Liability under any
Contract identified or required to be identified in Schedule 2.1(aa) is, and at
all times since December 31, 2009, has been, in material compliance with all
applicable terms and requirements of such Contract;
 
(v)           to Seller’s knowledge, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a violation or breach of, or give Seller, the Company or
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract identified or required to be identified in Schedule 2.1(aa); and
 
(vi)           neither Seller nor the Company has given to nor received from any
other Person, at any time since December 31, 2009, any notice or other
communication (whether oral or written) regarding any actual, alleged, possible,
or potential violation or breach of, or default under, any Contract identified
or required to be identified in Schedule 2.1(aa);
 
(vii)           there are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to the
Company under current or completed Contracts with any Person and no such Person
has made written demand for such renegotiation;
 
(viii)                      The Contracts relating to the sale or provision of
products or services by the Company and such other Contracts under which Seller
operates or conducts (or which is required for Seller to operate or conduct) jai
alai performances under the Summer Permit at the Facility have been entered into
in the ordinary course of business consistent with past practices and have been
entered into without the commission of any act alone or in concert with any
other Person, or any consideration having been paid or promised, that is or
would be in violation of any Law.
 
19

--------------------------------------------------------------------------------


 
(bb)           None of the events or circumstances that are described in
Sections 1.5(a)(iii), 1.5(a)(iv), 1.5(a)(vi), 1.5(a)(vii), 1.5(a)(viii),
1.5(a)(ix) or 1.5(a)(x) has occurred or is pending or continuing as of the date
hereof.
 
(cc)           With respect to any and all Taxes:
 
(i)           the Company has been treated as a partnership for federal, state
and local income tax purposes since its formation and has never elected nor, to
Seller’s knowledge, have its partners elected, to have the Company treated as a
corporation for federal, state or local income tax purposes.
 
(ii)           the Company has filed all Tax Returns that it was required to
file under applicable laws and regulations.  All such Tax Returns were correct
and complete in all respects and have been prepared in substantial compliance
with all applicable laws and regulations. All Taxes due and owing by the Company
(whether or not shown on any Tax Return) have been paid. The Company currently
is not the beneficiary of any extension of time within which to file any Tax
Return. No claim has ever been made by an authority in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction. There are no Liens for Taxes (other than Taxes not yet due
and payable) upon any of the Assets of the Company.
 
(iii)           Seller has filed all Tax Returns that Seller was required to
file in a manner consistent with the Tax Returns of the Company.  All of the Tax
Returns of Seller were correct and complete in all respects with respect to all
items of income, gain, loss, deduction, or credit of the Company.
 
(iv)           the Company has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, partner, or other third party.
 
(v)           Neither Seller nor, to Seller’s knowledge, any partner, manager or
officer (or employee responsible for Tax matters) of the Company expects any
authority to assess any additional Taxes for any period for which Tax Returns
have been filed. No foreign, federal, state, or local tax audits or
administrative or judicial Tax proceedings are pending or being conducted with
respect to the Company.  The Company has not received from any foreign, federal,
state, or local taxing authority (including jurisdictions where the Company has
not filed Tax Returns) any (i) notice indicating an intent to open an audit or
other review, (ii) request for information related to Tax matters, or (iii)
notice of deficiency or proposed adjustment for any amount of Tax proposed,
asserted, or assessed by any taxing authority against the Company. Schedule
2.1(cc) attached hereto lists all federal, state, local, and foreign income Tax
Returns filed with respect to the Company for taxable period ended during the
year 2009.  Seller has delivered to Purchaser correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company (or Seller by virtue of an
allocation of any items or items of income, gain, loss, deduction, or credit of
the Company) filed or received for the year 2009.
 
20

--------------------------------------------------------------------------------


 
(vi)           The Company has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
 
(vii)           The Company has disclosed on its federal income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Code §6662.
 
(viii)                      The Company will not be required to include any item
of income, or exclude any item of deduction from ordinary income or loss (or
portion thereof) for any taxable period (or portion thereof) ending after the
Closing Date as a result of any: (i) change in method of accounting for a
taxable period ending on or prior to the Initial Closing Date; (ii) “closing
agreement” as described in Code §7121 (or any corresponding or similar provision
of state, local or foreign income Tax law) executed on or prior to the Closing
Date; (iii) installment sale or open transaction disposition made on or prior to
the Closing Date; or (iv) prepaid amount received on or prior to the Closing
Date.
 
(ix)           Without the prior written consent of Purchaser, neither the
Company nor Seller shall make or change any election, change an annual
accounting period, adopt or change any accounting method, file any amended Tax
Return, enter into any closing agreement, settle any Tax claim or assessment
relating to the Company, surrender any right to claim a refund of Taxes, consent
to any extension or waiver of the limitation period applicable to any Tax claim
or assessment relating to the Company, or take any other similar action relating
to the filing of any Tax Return or the payment of any Tax, if such election,
adoption, change, amendment, agreement, settlement, surrender, consent or other
action would have the effect of increasing the Tax Liability of the Company or
Purchaser or Purchaser Affiliate for any period ending after the Closing Date or
decreasing any Tax attribute of the Company existing on the Closing Date.
 
(x)           Seller is not a "foreign person" within the meaning of Code
Section 1445 and it will furnish Purchaser with an executed FIRPTA Affidavit.
 
(dd)           With respect to the Facility and the business conducted at the
Facility:
 
(i)           All of the real property used in connection with the business at
Miami Jai Alai is owned by Seller.  Seller has good and marketable fee simple
title to the Facility, free and clear of all Liens other than Liens which
individually or in the aggregate with other such Liens do not materially impair
the conduct of the business at Miami Jai Alai or the ability of Seller to
perform a “full schedule of live racing or games” under the Summer Permit and
the MJA Permit at the Facility.  Seller does not share the Facility or the use
or operation thereof with any other Person other than the Company, and there no
Contracts in force or proposed for any such sharing arrangement.  Seller shall
not take any action that would interfere with the conduct of a “full schedule of
live racing or games” under the Summer Permit at the Facility.  The Facility
does not rely on any other real property for vehicular or pedestrian ingress or
egress to and from the Facility (other than public roads and thoroughfares) and
the Facility does not rely on any other real property for parking or other
easements or rights of way.  To the best knowledge of Seller, neither the
Facility or the improvements or the use thereof, contravenes or violates any
building, administrative, environmental, zoning, other land use, occupational
safety and health or other applicable Law in any material respect in any manner
as would be reasonably likely to cause a Material Adverse Change.
 
21

--------------------------------------------------------------------------------


 
(ii)           Except with respect to the Roof, the improvements on the Facility
are in operating condition and in a state of operable maintenance and repair,
ordinary wear and tear excepted, and are adequate and suitable for the purposes
for which they are presently being used; and, to the best knowledge of Seller,
there are no condemnation or appropriation, environmental, zoning or other land
use regulation proceedings or investigations pending or threatened against any
of the Facility, such improvements, Seller or the Company which would affect the
use and operation of the Facility and the improvements as a jai alai facility,
nor are there any assessments affecting the Facility, such improvements, Seller
or the Company.
 
(iii)          Except with respect to the Roof, neither of the Facility nor the
improvements thereon, or the use and operation thereof, contravenes or violates
any building, zoning, subdivision, land use, administrative, occupational safety
and health, environmental or other applicable Law in any material
respect.  Neither Seller nor the Company has received any notice from any
Governmental Authority advising Seller or the Company of a violation of any such
Laws (whether now existing or which will exist under applicable Laws with the
passage of time) or (ii) any action which must be taken to avoid a violation
thereof.
 
(iv)          Except as set forth in Schedule 2.1(dd), there are no material
outstanding Contracts made by Seller for the construction or repair of any
improvements to the Facility which have not been fully paid for.
 
(v)           To the best knowledge of Seller, except with respect to the Roof,
there are no material physical defects in the Facility.
 
(vi)          All water, sewer, gas, electric, telephone, and drainage
facilities and all other utilities required by law for Seller’s continued use
and operation of the Facility as a jai alai facility are installed, or may be
installed without additional consent of any third party, across public property
or valid easements to the boundary lines of the Facility.
 
(vii)         Other than with respect to the Roof, neither Seller nor the
Company has received any notice from any insurance carrier of any defects or
inadequacies in the Facility, or in any portion thereof, which would materially
adversely affect the insurability thereof or the cost of such insurance.  To
Seller’s knowledge, there are no pending insurance claims relating to the
Facility.
 
(viii)        Seller is in possession of and has good title to, or has valid
leasehold interests in or valid rights under Contract to use, all the tangible
personal property of Seller relating to the business at Miami Jai Alai as
currently conducted, and as of the Closing Date, Seller shall be in possession
of and have good and valid title to all such tangible personal property.  All
such tangible personal property is free and clear of all Liens, other than Liens
which individually or in the aggregate with other such Liens do not materially
impair the conduct of the business at Miami Jai Alai or the ability of Seller to
perform a “full schedule of live racing or games” under the Summer Permit and
the MJA Permit at the Facility, and is in good working order and condition,
ordinary wear and tear, maintenance and replacement excepted, and its use
complies in all material respects with all applicable Laws.
 
22

--------------------------------------------------------------------------------


 
(ee)           Except as set forth in Schedule 2.1(ee), neither Seller nor the
Company is not a party to or bound by any collective bargaining agreement or any
other agreement with a labor union, and there has been no effort by any labor
union during the twenty four (24) months prior to the date hereof to organize
any employees of Seller or the Company into one or more collective bargaining
units.  There is no pending or, to Seller’s knowledge, threatened labor dispute,
strike or work stoppage which affects or which may affect the business of Seller
or the Company or which may interfere with its continued operations of the Miami
Jai Alai and the Facility.  Neither Seller, the Company nor any or their
respective Representatives has within the last twenty four (24) months committed
any unfair labor practice as defined in the National Labor Relations Act, as
amended, and there is no pending or, to Seller’s knowledge, threatened charge or
complaint against the Company by or with the National Labor Relations Board or
any representative thereof.  There has been no strike, walkout or work stoppage
involving any of the employees of Seller or the Company during the twenty four
(24) months prior to the date hereof.  Seller and the Company have materially
complied with applicable laws, rules and regulations relating to employment,
civil rights and equal employment opportunities, including but not limited to,
the Civil Rights Act of 1964, the Fair Labor Standards Act, and the Americans
with Disabilities Act, as amended.
 
(ff)           Seller and the Company is and has at all times been in material
compliance with all Environmental Laws governing its business, operations,
properties and assets, including, without limitation: (i) all requirements
relating to the discharge and handling of Hazardous Substances; (ii) all
requirements relating to notice, record keeping and reporting; (iii) all
requirements relating to obtaining and maintaining licenses and permits for the
ownership of its properties and assets and the operation of its business as
presently conducted, including licenses and permits relating to the handling and
discharge of Hazardous Substances; and (iv) all applicable writs, orders,
judgments, injunctions, governmental communications, decrees, informational
requests or demands issued pursuant to, or arising under, any Environmental
Laws.  With respect to the Facility, (i) Seller has not received any written
notice since December 31, 2009 alleging the present violation of any
Environmental Laws, and (ii) to Seller’s knowledge, since December 31, 2009, no
material unauthorized storage, treatment, discharge or disposal of hazardous
waste or substance on the Facility has been made by Seller, except in
substantial compliance with applicable Environmental Laws.
 
(gg)           To Seller’s knowledge, there are no breaches of any of the terms
of, nor claims by any party made pursuant to, the Partnership Agreement nor, to
Seller’s knowledge, are there any pending breaches of any of the terms of, or of
pending claims or threatened claims by any party made pursuant to the
Partnership Agreement.
 
(hh)           Since December 31, 2009, neither the Company nor, to Seller’s
knowledge, any partner, manager, director, officer, agent, or employee of the
Company, or any other Person associated with or acting for or on behalf of the
Company, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Company or
any Affiliate of the Company, or (iv) in violation of any Law, (b) established
or maintained any fund or asset that has not been recorded in the books and
records of the Company.
 
23

--------------------------------------------------------------------------------


 
(ii)           No representation or warranty of Seller in this Agreement or the
Schedules hereto omits to state a material fact necessary to make the statements
herein or therein, in light of the circumstances in which they were made, not
misleading.  There is no fact known to Seller that has specific application to
Seller or the Company and that materially adversely affects the Interests or the
assets, business, prospects, financial condition, or results of operations of
the Company or Seller that has not been set forth in this Agreement or the
Schedules hereto.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
 
3.1           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Seller as follows:
 
(a)           Purchaser is a duly organized, validly existing limited
partnership, in good standing under the Laws of the State of Florida, with full
power and authority to conduct its business as it is now being conducted.
 
(b)           Upon the execution and delivery by Purchaser of this Agreement and
each of the Ancillary Agreements to which Purchaser is a party, this Agreement
and such Ancillary Agreements will constitute the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms.
 
(c)           The execution and delivery by Purchaser of this Agreement and the
Ancillary Agreements to which Purchaser is a party do not, and the consummation
of the transactions contemplated thereby by Purchaser will not, conflict with or
result in a violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation under (i) any provision of Purchaser’s
certificate of limited partnership or partnership agreement, (ii) any Contract
to which Purchaser is a party, or (iii) any instrument, permit, license,
judgment, Order, decree, statute, Law, ordinance, rule or regulation applicable
to Purchaser.
 
(d)           The execution, delivery and performance by Purchaser of this
Agreement and the Ancillary Agreements to which Purchaser is a party and the
consummation by Purchaser of the purchase and sale of the Interests and the
other transactions contemplated under this Agreement and the Ancillary
Agreements to which Purchaser is a party require no consent, approval, Order or
authorization of, action by or in respect of, or registration or filing with,
any Governmental Authority, except for the notice to the Division that is
required under Florida Statutes Section 550.054(12) regarding the consummation
of the purchase and sale of the Interests by Seller and Purchaser hereunder.

24

--------------------------------------------------------------------------------


 
4.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
 
4.1           Survival of Representations and Warranties. The representations
and warranties contained in this Agreement, or in any schedule, document,
certificate or instrument delivered in connection herewith, shall survive the
Closing for a period of twenty four (24) months, provided however, that
notwithstanding the foregoing, (i) the representations and warranties contained
in Section 2.1(d), Section 2.1(f), Section 2.1(g), Section 2.1(i), Section
2.1(j), Section 2.1(cc) and Section 2.1(ff) shall survive the Closing
indefinitely; and (ii) any representation or warranty that would otherwise
expire in accordance with the foregoing provision shall continue to survive if
any claim for indemnification with respect to such representation or warranty
shall have been given under Section 5.3 on or prior to such expiration date,
until the related claim for indemnification has been satisfied or otherwise
resolved under Section 5.  The covenants and agreements contained in this
Agreement, or in any schedule, document, certificate or instrument delivered in
connection herewith, shall survive the Closing until the later of (i) twelve
(12) months following the last date on which any such covenant or agreement is
to be performed, or (ii) one hundred and eighty (180) days after the expiration
of all applicable statutes of limitation (including all periods of extension,
whether automatic or permissive) with respect to the performance of any such
covenant or agreement; provided however that any covenant or agreement that
would otherwise expire in accordance with the foregoing provision shall continue
to survive if any claim for indemnification with respect to such covenant or
agreement shall have been given under Section 5.3 on or prior to such expiration
date, until the related claim for indemnification has been satisfied or
otherwise resolved under Section 5.
 
5.           INDEMNIFICATION.
 
5.1           Indemnification of Purchaser.  Seller hereby indemnifies Purchaser
and its Affiliates and the Company (collectively, the “Purchaser Group”) against
and agrees to hold each of the Purchaser Group harmless from and shall reimburse
each of the Purchaser Group for any and all damage, loss, Liability and expense
(including without limitation reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding) (“Damages”) incurred or suffered by any of the Purchaser Group
arising out of or with respect to:
 
(a)           (i) any misrepresentation or breach of warranty made by Seller
pursuant to this Agreement or any of the Ancillary Agreements to which Seller is
a party or any other certificate, agreement or writing delivered by Seller
pursuant hereto or thereto and (ii) any claim, action, suit or other Proceeding
by any Person alleging facts that if proven true would constitute a
misrepresentation or breach of warranty by Seller;
 
(b)           any breach or nonfulfillment of, or failure to perform, any
covenant or agreement made by Seller pursuant to this Agreement or any of the
Ancillary Agreements to which Seller is a party;
 
(c)           any Excluded Liability, including any failure on the part of
Seller to pay, perform and/or discharge any of the Excluded Liabilities;
 
(d)           the ownership of the Interests prior to Closing;
 
25

--------------------------------------------------------------------------------


 
(e)           any act by Seller prior to Closing with respect to the Company or
the Summer Permit outside the scope of the Seller’s authority under the
Partnership Agreement or authority otherwise properly granted to Seller by the
partners of the Partnership;
 
(f)           any act or omission of Seller prior to Closing which constitutes,
or which with the passage of time and the giving of notice shall constitute, a
breach or default under the Partnership Agreement;
 
(g)           the failure of Seller to transfer and/or deliver good and
marketable title to the Interests, free and clear of any Liens (subject only to
the rights and restrictions of the partners of the Company that are set forth in
the Partnership Agreement); or
 
(h)           any claim that is asserted by any Person, to the effect that such
Person (i) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, the Interests or any part thereof, or
(2) is entitled to all or any portion of the Cash Purchase Price.
 
Notwithstanding anything contained in this Agreement to the contrary, the
parties hereto acknowledge and agree that BKCLP 2 shall not be entitled to
indemnity pursuant to Section 5 or any other provision of this Agreement;
provided however, that nothing contained in this Agreement or the Ancillary
Agreements shall be deemed to release or otherwise affect any indemnification
Liabilities or other Liabilities that Seller may have to BKCLP 2 or Purchaser
under the Partnership Agreement or any other agreement or applicable Law.
 
5.2           Indemnification of Seller.  Purchaser and, if and only if the
Interests are purchased by the Purchaser Affiliate and not by
Purchaser, Purchaser Affiliate, hereby indemnify Seller and its Affiliates
(collectively, the “Seller Group”) against and agrees to hold each of the Seller
Group harmless from and shall reimburse each of the Seller Group for any and all
Damages incurred or suffered by any of the Seller Group arising out of or with
respect to:
 
(a)           (i) any misrepresentation or breach of warranty made by Purchaser
pursuant to this Agreement or any of the Ancillary Agreements to which Purchaser
is a party or any other certificate, agreement or other writing delivered by
Purchaser pursuant hereto or thereto and (ii) any claim, action, suit or
proceeding by any Person alleging facts that if proven true would constitute a
misrepresentation or breach of warranty by Purchaser pursuant hereto;
 
(b)           any breach of any covenant or agreement made by Purchaser pursuant
to this Agreement or any of the Ancillary Agreements to which Purchaser is a
party; or
 
(c)           any breach of any covenant or agreement made by Purchaser pursuant
to this Agreement or any of the Ancillary Agreements with respect to the
Purchaser Note Liabilities or the Assumed Note Liabilities.
 
5.3           Procedures.
 
(a)           Any Person seeking indemnification under this Section 5 (the
“Indemnified Person”) shall give prompt notice to the party against whom
indemnity is sought (the “Indemnifying Person”) of the assertion of any Third
Party Claim; provided that no delay on the part of the Indemnified Person in
notifying the Indemnifying Person shall relieve the Indemnifying Person of any
Liability or obligation hereunder, except to the extent that the Indemnifying
Person has been irreparably prejudiced thereby.
 
26

--------------------------------------------------------------------------------


 
(b)           If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 5.3(a) of the assertion of a Third Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of such
Third Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Person is also a Person against whom the Third Party Claim is made and the
Indemnified Person determines in good faith that joint representation would be
inappropriate or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Third Party Claim and provide indemnification with respect to such Third Party
Claim), to assume the defense of such Third Party Claim with counsel
satisfactory to the Indemnified Person. If the Indemnifying Person assumes the
defense of a Third Party Claim, (i) such assumption will conclusively establish
for purposes of this Agreement that the claims made in that Third Party Claim
are within the scope of and subject to indemnification, and (ii) no compromise
or settlement of such Third Party Claims may be effected by the Indemnifying
Person without the Indemnified Person’s written consent unless (A) there is no
finding or admission of any violation of Law or any violation of the rights of
any Person; (B) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Person; and (C) the Indemnified Person shall have no
liability with respect to any compromise or settlement of such Third Party
Claims effected without its written consent. If notice is given to an
Indemnifying Person of the assertion of any Third Party Claim and the
Indemnifying Person does not, within ten (10) days after the Indemnified
Person’s notice is given, give notice to the Indemnified Person of its election
to assume the defense of such Third Party Claim, the Indemnifying Person will be
bound by any determination made in such Third Party Claim or any compromise or
settlement effected by the Indemnified Person.
 
(c)           Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Third Party Claim
may adversely affect it or its Affiliates other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third Party Claim.
 
(d)           Notwithstanding the provisions of Section 6.2, Seller hereby
consents to the nonexclusive jurisdiction of any court in which a Proceeding in
respect of a Third Party Claim is brought against any member of the Purchaser
Group for purposes of any claim that a member of the Purchaser Group may have
under this Agreement with respect to such Proceeding or the matters alleged
therein and agree that process may be served on Seller with respect to such a
claim anywhere in the world.
 
(e)           With respect to any Third Party Claim subject to indemnification
under this Section 5: (i) both the Indemnified Person and the Indemnifying
Person, as the case may be, shall keep the other Person fully informed of the
status of such Third Party Claim and any related Proceedings at all stages
thereof where such Person is not represented by its own counsel, and (ii) the
parties agree (each at its own expense) to render to each other such assistance
as they may reasonably require of each other and to cooperate in good faith with
each other in order to ensure the proper and adequate defense of any Third Party
Claim.
 
27

--------------------------------------------------------------------------------


 
(f)           With respect to any Third Party Claim subject to indemnification
under this Section 5, the parties agree to cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
confidential information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that: (i) it will use its best efforts,
in respect of any Third Party Claim in which it has assumed or participated in
the defense, to avoid production of confidential information (consistent with
applicable Law and rules of procedure), and (ii) all communications between any
party hereto and counsel responsible for or participating in the defense of any
Third Party Claim shall, to the extent possible, be made so as to preserve any
applicable attorney-client or work-product privilege.
 
(g)           A claim for indemnification for any matter not involving a Third
Party Claim may be asserted by notice to the party from whom indemnification is
sought and shall be paid promptly after such notice.
 
5.4           Indemnification Maximum and Basket.
 
(a)            Subject to the provisions of Section 5.4(c), the maximum
liability of Seller with respect to Damages incurred by the Purchaser Group
under Sections 5.1(a) and (b) shall not exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) in the aggregate (the “Seller’s Indemnification Maximum”).
 
(b)           Subject to the provisions of Section 5.4(c), no Indemnified Person
who is a member of the Purchaser Group shall be entitled to indemnification with
respect to any claim under Section 5.1(a) or Section 5.1(b) until the aggregate
amount of Damages with respect to claims under Section 5.1 exceeds Fifty
Thousand Dollars ($50,000) (the “Seller’s Indemnification Basket”), at which
time the Indemnified Person shall be entitled to indemnification for all such
Damages suffered, sustained or incurred by the Indemnified Person (including all
Damages suffered, sustained or incurred prior to exceeding the $50,000
threshold), subject to the Seller’s Indemnification Maximum to the extent the
Seller’s Indemnification Maximum is applicable to such Damages under Section
5.4(a).  For purposes of this Section 5.4(b), all Damages suffered, sustained or
incurred by each member of the Purchaser Group shall be aggregated.
 
(c)           Notwithstanding the provisions of Section 5.4(a) or Section 5.4(b)
or anything contained in this Agreement to the contrary, the provisions of
Section 5.4(a) and Section 5.4(b) (including provisions relating to the Seller’s
Indemnification Maximum and the Seller’s Indemnification Basket) shall not apply
to claims under, or Damages suffered, sustained or incurred with respect to any
of the matters described in, Section 5.1(c), Section 5.1(d), Section 5.1(e),
Section 5.1(f), Section 5.1(g) or Section 5.1(h), or matters arising in respect
of, or Damages suffered, sustained or incurred with respect to any of the
matters described in (including any breach of any of the covenants, agreements,
representations or warranties set forth in), Section 1.1, Section 1.7, Section
1.10, Section 2.1(d), Section 2.1(f), Section 2.1(g), Section 2.1(i), Section
2.1(j), Section 2.1(cc), Section 2.1(ff) or Section 6.1(k), or to any breach of
any of Seller’s representations or warranties of which Seller had knowledge at
any time prior to the date on which such representation or warranty is made or
any intentional breach by Seller of any covenant or obligation, and Seller shall
be liable and responsible for all Damages with respect to such claims, matters
and breaches.
 
28

--------------------------------------------------------------------------------


 
(d)           The maximum liability of Purchaser (and, if the Interests are
purchased by the Purchaser Affiliate, Purchaser Affiliate) with respect to
Damages incurred by the Seller Group under Sections 5.2(a), (b) and (c)
(including with respect to claims under, and/or Damages suffered, sustained
and/or incurred with respect to any of the matters described in Section 5.2(a),
Section 5.2(b) and/or Section 5.2(c), and/or matters arising in respect of,
and/or Damages suffered, sustained and/or incurred with respect to any breach of
any of the covenants, agreements, representations and/or warranties set forth in
this Agreement and/or any of the Ancillary Agreements) shall not exceed, in the
aggregate, the amount equal to (x) the Assumed Note Liabilities, less (y) any
amount thereof that is paid or otherwise reduced from time to time (the
“Purchaser’s Indemnification Maximum”).
 
(e)           No Indemnified Person who is a member of the Seller Group shall be
entitled to indemnification with respect to any claim under Section 5.2(a),
Section 5.2(b) or Section 5.2(c) until the aggregate amount of Damages with
respect to claims under Section 5.2 exceeds Fifty Thousand Dollars ($50,000)
(the “Purchaser’s Indemnification Basket”), at which time the Indemnified Person
shall be entitled to indemnification for all such Damages suffered, sustained or
incurred by the Indemnified Person (including all Damages suffered, sustained or
incurred prior to exceeding the $50,000 threshold), subject to the Purchaser’s
Indemnification Maximum.  For purposes of this Section 5.4(e), all Damages
suffered, sustained or incurred by each member of the Seller Group shall be
aggregated.
 
5.5           No Waiver.  No waiver of a Closing condition by Purchaser or
Seller shall limit its rights under Section 5.
 
6.           MISCELLANEOUS PROVISIONS.
 
6.1           Defined Terms.  As used in this Agreement, the following
capitalized terms have the meanings indicated below:
 
(a)           “Affiliate” means any Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with the Person specified.  For purposes of this definition, control of
a Person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such Person whether by Contract or otherwise
and, in any event and without limitation of the previous sentence, any Person
owning ten percent (10%) or more of the voting securities of another Person
shall be deemed to control that Person.
 
(b)           “Ancillary Agreements” shall have the meaning ascribed to such
term in Section 1.4(a) hereof.
 
(c)           “Assets” means, collectively, all of the properties, assets,
rights and interests of every nature, kind and description, tangible and
intangible (including goodwill), whether real, personal or mixed, whether
accrued, contingent or otherwise, and whether now existing or hereafter acquired
used or held for use in connection with the business of the Company or otherwise
owned by the Company, free and clear of all Liens, including but not limited to
the Summer Permit, and all of the rights arising out of the ownership thereof or
appurtenant thereto, and all rights under the Use Agreements, the Lease
Agreement and other Contracts relating thereto, and all licenses, permits,
approvals and qualifications relating to the Summer Permit issued to the Company
by any Governmental Authority.
 
29

--------------------------------------------------------------------------------


 
(d)           “Business Day” means a day other than Saturday, Sunday or any day
on which banks located in the State of Florida are authorized or obligated to
close.
 
(e)           “Closing” shall have the meaning ascribed to such term in Section
1.3 hereof.
 
(f)           “Closing Balance Sheet” shall have the meaning ascribed to such
term in Section 1.5(a) hereof.
 
(g)           “Contract” means any written, oral, implied or other agreement,
contract, lease, license, evidence of Indebtedness, obligation, mortgage,
indenture, security agreement, pledge agreement, understanding, arrangement,
instrument, guaranty, indemnity, warranty, deed, assignment, power of attorney,
certification, purchase order, work order, insurance policy, employee benefit
plan, commitment, covenant, assurance, or other contract of any nature to which
such Person is a party or by which it or its properties may be bound or affected
or under which it or its respective business, properties or assets receive
benefits.
 
(h)           “Division” means the Division of Pari-Mutuel Wagering of the
Department of Business and Professional Regulation of the State of Florida.
 
(i)           "Environmental Laws" means all federal, state, regional or local
statutes, laws, rules, regulations, codes, orders, plans, injunctions, decrees,
rulings, and changes or ordinances or judicial or administrative interpretations
thereof, or similar laws of foreign jurisdictions where Seller or the Company
conducts business, whether currently in existence or hereafter enacted or
promulgated, any of which govern (or purport to govern) or relate to pollution,
protection of the environment, public health and safety, air emissions, water
discharges, hazardous or toxic substances, solid or hazardous waste or
occupational health and safety, as any of these terms are or may be defined in
such statutes, laws, rules, regulations, codes, orders, plans, injunctions,
decrees, rulings and changes or ordinances, or judicial or administrative
interpretations thereof, including, without limitation: the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendment and Reauthorization Act of 1986, 42 U.S.C. 9601, et
seq. (collectively "CERCLA"); the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and subsequent Hazardous and
Solid Waste Amendments of 1984, 42 U.S.C. 6901 et seq. (collectively "RCRA");
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. 1801, et
seq.; the Clean Water Act, as amended, 33 U.S.C. 1311, et seq.; the Clean Air
Act, as amended (42 U.S.C. 7401-7642); the Toxic Substances Control Act, as
amended, 15 U.S.C. 2601 et seq.; the Federal Insecticide, Fungicide, and
Rodenticide Act as amended, 7 U.S.C. 136-136y ("FIFRA"); the Emergency Planning
and Community Right-to-Know Act of 1986 as amended, 42 U.S.C. 11001, et seq.
(Title III of SARA) ("EPCRA"); and the Occupational Safety and Health Act of
1970, as amended, 29 U.S.C. 651, et seq. ("OSHA").

30

--------------------------------------------------------------------------------


 
(j)           “Escrow Agent” means the escrow agent that is a signatory to the
Escrow Agreement.
 
(k)           “Excluded Liabilities” means (i) any and all Liabilities of the
Company of any kind, character or description whatsoever arising on or prior to
the Closing, whether or not asserted, existing, pending, or threatened prior to,
on or after the Closing Date, (ii) any and all Liabilities under Contracts,
commitments and other obligations, whether oral or written, to which the Company
is a party or otherwise affecting the business of the Company or the Assets or
any part thereof, arising, created or entered into on or prior to the Closing,
to the extent that such Liabilities arise out of or relate to any breach,
default, noncompliance, nonperformance, misrepresentation, act or omission that
occurred prior to the Closing, whether or not asserted, existing, pending, or
threatened prior to, on or after the Closing Date, (iii) any and all Liabilities
under Contracts, commitments and other obligations, whether oral or written, to
which the Company is a party or otherwise affecting the business of the Company
or the Assets or any part thereof, arising, created or entered into on or prior
to the Closing, to the extent that any such Contract, commitment or obligation
is not disclosed in a Schedule hereto, and (iv) any and all Liabilities of
Seller or its Affiliates of any kind, character or description whatsoever,
whether arising prior to, on or after the Closing, and whether or not asserted,
existing, pending, or threatened prior to, on or after the Closing Date (other
than the Purchaser Note Liabilities and the Assumed Note
Liabilities).  Purchaser and Purchaser Affiliate shall have no Liability for any
Excluded Liability, and the Company shall not have any Liability for any
Excluded Liability after the Closing, and Seller shall remain solely responsible
and liable for, and shall pay, perform and discharge at Closing or shall make
adequate provisions for, all of the Excluded Liabilities.
 
(l)           “Governmental Authority” means any court, tribunal, arbitrator,
authority, administrative or other agency, commission, gaming authority,
official or other authority or instrumentality of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision, including the Division.
 
(m)           "Hazardous Substances" shall be construed broadly to include any
toxic or hazardous substance, material, or waste, and any other contaminant,
pollutant or constituent thereof, including without limitation, chemicals,
compounds, by-products, petroleum or petroleum products, and polychlorinated
biphenyls, the presence of which requires investigation or remediation under any
Environmental Laws or which are or become regulated, listed or controlled by,
under or pursuant to any Environmental Laws.
 
(n)           “Indebtedness” of any Person means all obligations of such Person
(i) for borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services
(including trade payables and accruals incurred), (iv) under capital leases and
(v) in the nature of guarantees of the obligations described in clauses (i)
through (iv) above of any other Person.
 
(o)           “Laws” means all laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of the United States, any
foreign country or any state, county, city or other political subdivision or of
any Governmental Authority.
 
31

--------------------------------------------------------------------------------


 
(p)           “Letter of Intent” means that certain letter dated September 20,
2010 between Seller and Purchaser.
 
(q)           “Liabilities” means all Indebtedness, obligations and other
liabilities of a Person (whether absolute, accrued, contingent, fixed or
otherwise, whether now or hereafter existing or arising, whether due or to
become due, whether liquidated or unliquidated and whether determined or
undetermined).
 
(r)           “Liens” means any mortgage, pledge, assessment, security interest,
lease, lien, adverse claim, levy, charge, hypothecation, mortgage, equity,
trust, equitable report, claim, preference, right of possession, lease, tenancy,
license, enrichment, covenant, infringement, interference, Order, condition,
equitable interest, proxy, option, warrant, right of first refusal, preemptive
right, community property interest, defect, exception, limitation, impairment,
imperfection of title, condition, restriction or other encumbrance of any kind
(including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership), or any conditional sale Contract,
title retention Contract or other Contract to give any of the foregoing.
 
(s)           “Order” means any writ, judgment, decree, injunction or similar
order of, or any license, permit or authorization of, any Governmental Authority
(in each such case whether preliminary or final).
 
(t)           “Person” means any natural person, corporation, limited liability
company, partnership, general partnership, limited partnership, limited
liability limited partnership, proprietorship, organization, company, entity,
trust, union, association or Governmental Authority.
 
(u)           “Proceeding” means any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority or arbitrator.
 
(v)           “Representatives” with respect to a Person, means such Person’s
shareholders, principals, partners, directors, officers, managers, employees,
financing sources, representatives, agents, accountants and advisors.
 
(w)           “Seller’s knowledge” or “knowledge of Seller” or similar term
means, with respect to any representation, warranty or statement in this
Agreement that is qualified by such term, that Seller will be deemed to have
knowledge of a particular fact or other matter that is set forth in such
representation, warranty or statement if any individual who is serving as a
director, officer, executor or trustee of Seller or Seller’s Affiliate (or in
any similar capacity) has, or at any time had, knowledge of that fact or other
matter.  For purposes of this Agreement, such individual will be deemed to have
knowledge of such fact or matter if that individual is actually aware of that
fact or matter or if a prudent individual could be expected to discover or
otherwise become aware of that fact or matter in the course of conducting a
reasonable investigation regarding the accuracy of any representation, warranty
or statement contained in this Agreement (and any such individual will be
expected to have conducted a reasonable investigation regarding the accuracy of
the representations, warranties or statements made herein by Seller).
 
32

--------------------------------------------------------------------------------


 
(x)           “Stated Liabilities” means, collectively, the following
Liabilities of the Company, in each case to the extent arising out of or
relating to the business of the Company or the Assets as the same shall exist at
the Closing Date, and no other Liabilities:
 
(i)           any and all such Liabilities of the Company that exist on the
Closing Date that were disclosed on the 2009 Balance Sheet but were not required
to be discharged or satisfied in the ordinary course of business prior to the
Closing; and
 
(ii)           any and all such Liabilities of the Company that were incurred in
the ordinary course of business consistent with the past practices since the
date of the 2009 Balance Sheet to the Closing Date that are disclosed on the
Closing Balance Sheet but were not required to be discharged or satisfied in the
ordinary course of business prior to the Closing.
 
(y)           “Tax” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and any expenses incurred in
connection with the determination, settlement or litigation of any Tax
Liability.
 
(z)           “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
 
(aa)           “Third Party” means a Person that is not a party to this
Agreement.
 
(bb)           “Third Party Claim” means any claim against any Indemnified
Person by a Third Party, whether or not involving a Proceeding.
 
6.2           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Confirmation of
execution by electronic transmission of a facsimile signature page shall be
binding upon any party so confirming.
 
6.3           Further Assurances.  The parties hereby agree from time to time to
execute and deliver such further and other transfers, assignments and documents
and do all matters and things which may be reasonably necessary to more
effectively and completely carry out the intentions of this Agreement.
 
6.4           Cooperation on Tax Matters.  Purchaser and Seller shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns pursuant to this Section 6.4 and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Seller agrees (i) to retain all books and
records in Seller’s possession with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Purchaser, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and (ii) to give the Company and Purchaser reasonable written notice prior to
transferring, destroying or discarding any such books and records. Seller shall
allow the Company or the Purchaser to take possession of such books and
records.  Purchaser and Seller further agree, upon request, to use their best
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).
 
33

--------------------------------------------------------------------------------


 
6.5           Assignments; Binding Effect.  Neither party may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party, except that Purchaser may assign any or all of its rights
and/or obligations under this Agreement to Purchaser Affiliate or any one or
more subsidiaries or other Affiliates of Purchaser without the consent of
Seller.  Subject to the preceding sentence, all of the terms and provisions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective legal representatives,
successors and permitted assigns, whether so expressed or not.
 
6.6           No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity pursuant to Section 5 hereof and Purchaser
Affiliate.
 
6.7           Other Definitional and Interpretive Provisions.  As used in this
Agreement unless the context otherwise requires, (i) words in the masculine or
neuter gender include the masculine, feminine and neuter genders, (ii) the terms
defined in the singular shall have a comparable meaning when used in the plural
and vice versa, (iii) the words “include”, “includes” and “including” shall be
deemed to be followed with the phrase “without limitation”, (iv) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (v)
all references to Schedules refer to schedules delivered herewith or attached
hereto (each of which is deemed to be a part of this Agreement), (vi) the table
of contents and the headings of the several sections of this Agreement are
included for convenience only and do not in any way affect the meaning or
construction of any provision therein, (vii) all references to Sections or
Articles refer to Sections or Articles of this Agreement, (viii) all references
to “$” or “dollars” refer to U.S. dollars, (ix) references to a number of days
shall refer to calendar days unless Business Days are otherwise specified, (x)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns to the extent permitted or authorized hereunder, and (xi)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof.  Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section.
 
34

--------------------------------------------------------------------------------


 
6.8           Severability.  If any provision of this Agreement or any other
agreement entered into pursuant to this Agreement is contrary to, prohibited by
or deemed invalid under applicable Law, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder of this Agreement shall not be invalidated thereby and shall be given
full force and effect so far as possible.  If any provision of this Agreement
may be construed in two or more ways, one of which would render the provision
invalid or otherwise voidable or unenforceable and another of which would render
the provision valid and enforceable, such provision shall have the meaning which
renders it valid and enforceable.
 
6.9           Waivers.  The failure or delay of any party at any time to require
performance by another party of any provision of this Agreement, even if known,
shall not affect the right of such party to require performance of that
provision or to exercise any right, power or remedy under this Agreement.  Any
waiver by any party of any breach of any provision of this Agreement should not
be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right, power or
remedy under this Agreement.  No notice to or demand on any party in any
circumstance shall, of itself, entitle such party to any other or further notice
or demand in similar or other circumstances.
 
6.10           Notices.  Any notice, request, demand or other communication
which any party hereto is required or may desire to give or deliver to or make
upon the other party under this Agreement and any written consents or approvals
required hereunder shall be in writing (including telecopy communication) and
shall be (as elected by the Person giving such notice) hand-delivered by
messenger or overnight courier service, telecopied or mailed by registered or
certified mail (postage pre-paid), return receipt requested, and addressed to
each party at their respective addresses as set forth below:
 
To
Seller:                                                                       Florida
Gaming Centers, Inc.
c/o Miami Jai Alai
3500 NW 37th Avenue
Miami, Florida 33142
Attention: Dan Licciardi, Vice President and General Manager
 
Phone No.: (305) 633-6400

 
Facsimile No.: _______________________



With a copy to Seller’s attorney:              Frost Brown Todd LLC
400 West Market Street
Suite 3200
Louisville, Kentucky  40202
 
Attention: R. James Straus

 
Phone No.: (502) 589-5400

 
Facsimile No.: (502) 581-1087



35

--------------------------------------------------------------------------------


 
To Purchaser (and/or
Purchaser Affiliate, as applicable):                                   West
Flagler Associated, Ltd.
P.O. Box 350940
Miami, Florida 33135
 
Attention: Scott Savin, Chief Operating Officer

 
Phone No.: _______________________

 
Facsimile No.: _______________________



With a copy to Purchaser's attorney:
Gunster, Yoakley & Stewart, P.A.

_______________________
_______________________
_______________________
 
Attention: _______________________

 
Phone No.: _______________________

 
Facsimile No.: _______________________



Seller and Purchaser may from time to time notify the other in writing of
changes with respect to whom and where notices, requests, demands or other
communication should be sent by sending notification of such changes pursuant to
this Section.  Such notice, request, demand or other communication shall be
considered given and deemed delivered:  (a) upon hand delivery, or (b) at the
time such notice or communication is sent if sent by telefax transmission,
transmittal confirmed electronically by recorded transmission report, or (c) one
day after such notice or communication is sent if sent by Federal Express or
other reputable overnight courier service, fees or charges prepaid, or (d) three
(3) days after such notice or communication is sent if sent by the United States
Certified Mail, Return Receipt Requested, first class postage and registration
fees prepaid, and in each case correctly addressed to the party for whom
intended at their address written above, or such other address as is most
recently noticed for such party as aforesaid.  Any notice, request, demand or
other communication to be given by Seller or Purchaser (and/or Purchaser
Affiliate, as applicable) may be given by the attorney for Seller or Purchaser
(and/or Purchaser Affiliate, as applicable) listed above, as applicable.
 
6.11           Interpretation.  This Agreement has been negotiated at arms
length by the parties hereto, and the parties mutually agree that for the
purpose of construing the terms of this Agreement, neither party shall be deemed
responsible for the drafting hereof. The parties acknowledge that each party has
been advised that it should to retain counsel to review the terms of this
Agreement and to represent it in connection with the transactions contemplated
hereby, and that each party has had an opportunity to retain counsel for such
purpose.
 
6.12           Governing Law, Venue and Jurisdiction.  This Agreement shall be
governed by and construed and enforced in accordance with the internal Laws of
the State of Florida without regard to principles of conflicts of Laws.  The
parties acknowledge that a substantial portion of negotiations and anticipated
performance of this Agreement occurred or shall occur in Miami, Florida, and
therefore, without limiting the jurisdiction or venue of any other federal or
state court, each of the parties irrevocably and unconditionally (a) agrees that
any suit, action or other legal proceeding arising out of or relating to this
Agreement shall be brought in the courts of record of the State of Florida in
Miami-Dade County or the District Court of the United States, Southern District
of Florida, situated in Miami-Dade County; (b) consents to the jurisdiction of
such court in any such suit, action or proceeding; and (c) waives any objection
which it may have to the laying of venue of any such suit, action or proceeding
in any such court.
 
36

--------------------------------------------------------------------------------


 
6.13           Amendments.  The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
party against which it is sought to be enforced.
 
6.14           No Construction Against Draftsmen.  The parties acknowledge that
this is a negotiated agreement, and that in no event shall the terms of this
Agreement be construed against either party on the basis that such party, or his
counsel, drafted this Agreement.
 
6.15           Entire Agreement.  This Agreement (including the exhibits and
schedules attached hereto) represents the entire understanding and agreement
between the parties with respect to the subject matter of this Agreement, and
supersedes all other negotiations, understandings and representations (if any)
made by and between such parties.
 
6.16           Specific Performance.  The provisions of this Agreement may be
enforced by suit for specific performance as well as an action for damages.
 
6.17           Attorneys’ Fees.  In the event it shall be necessary for either
party to this Agreement to bring suit to enforce any provision hereof (before or
after Closing) or for damages on account of any breach of this Agreement, the
prevailing party shall be entitled to recover from the other in addition to any
damages or other relief granted as a result of such litigation, all costs and
expenses of such litigation and reasonable attorney’s fees (including attorney’s
fees and costs of appeals) as fixed by the court.
 
[THIS SPACE IS INTENTIONALLY LEFT BLANK.
SIGNATURES FOLLOW ON THE NEXT PAGE.]
 
37

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement on the day
and year first above written.
 

 
FLORIDA GAMING CENTERS, INC.,
a Florida corporation
         
By:  
/s/ William  B. Collett, Jr.       Name: William  B. Collett, Jr.      
Title:    President and COO                    
WEST FLAGLER ASSOCIATES, LTD.,

a Florida limited partnership
           
By:  
Southwest Florida Enterprises, Inc., its General Partner             By:   Scott
Savin       Name: Scott Savin       Title:  COO Ex. VP  

 
38

--------------------------------------------------------------------------------




 EXHIBIT A


FORM OF ESCROW AGREEMENT
 

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF ASSIGNMENT OF INTERESTS
 

--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF SELLER’S COUNSEL’S OPINION
 

--------------------------------------------------------------------------------




EXHIBIT C-2


FORM OF SELLER’S FLORIDA COUNSEL’S OPINION
 

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF SELLER RELEASE
 

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF MANAGEMENT RELEASES
 

--------------------------------------------------------------------------------


 
Schedule 2.1(b)
 

--------------------------------------------------------------------------------


 
Schedule 2.1(c)
 

--------------------------------------------------------------------------------


 
Schedule 2.1(o)
 

--------------------------------------------------------------------------------




Schedule 2.1(p)
 

--------------------------------------------------------------------------------




Schedule 2.1(u)
 

--------------------------------------------------------------------------------




Schedule 2.1(w)

 

--------------------------------------------------------------------------------


 
Schedule 2.1(y)
 

--------------------------------------------------------------------------------


 
Schedule 2.1(z)
 

--------------------------------------------------------------------------------


 
Schedule 2.1(aa)
 

--------------------------------------------------------------------------------




Schedule 2.1(cc)
 

--------------------------------------------------------------------------------




Schedule 2.1(dd)
 

--------------------------------------------------------------------------------




Schedule 2.1(ee)
 

--------------------------------------------------------------------------------

